Reasons for Allowance
Claims 1-7, 9-13, and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are drawn to a composite member having a heat dissipating base substrate bonded to at least one surface of a heat generating member via a thermoconductive insulating adhesive film the linear expansion coefficient of the thermoconductive insulating adhesive film being 15 to 80 x 10-6 (oC-1) and the composite member satisfying Expressions (1-0) through (4-0).

The closest prior art of record is Hashimoto et al. (US 2015/0371915).
	Hashimoto teaches a semiconductor package including a support substrate (101) bonded to a semiconductor device (104) and encapsulation layer (105) through a stress relaxation layer (102). Hashimoto teaches optimizing the elastic modulus and coefficient of linear thermal expansion of the tress relaxation layer to provide higher relaxing functionality (0064-0068). Furthermore, while Hashimoto teaches that the linear expansion coefficient of the stress relaxation layer should be higher than either of the substrate or encapsulation material (0067), Hashimoto does not teach a linear expansion coefficient of 15 to 80 x 10-6 (oC-1) as claimed. Indeed, generally, Hashimoto suggests a linear expansion coefficient of 100 to 200 ppm/oC (0068), suggesting to a person of ordinary skill to optimize the linear expansion coefficient outside of the claimed range. As Hashimoto fails to teach or suggest the claimed linear expansion coefficient of the thermoconductive insulating adhesive, it is further unobvious for .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781